Citation Nr: 1622867	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to September 4, 2013 for retroperitoneal fibrosis (claimed as mass in abdomen secondary to hepatitis associated with liver damage and mononucleosis) and in excess of 30 percent from that date.

2.  Entitlement to an effective date earlier than September 4, 2013, for the 30 percent rating for retroperitoneal fibrosis (claimed as mass in abdomen secondary to hepatitis associated with liver damage and mononucleosis).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for retroperitoneal fibrosis (claimed as mass in abdomen secondary to hepatitis associated with liver damage and mononucleosis), and assigned a 0 percent rating effective November 20, 2008.  In January 2012 the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ), who is currently unavailable to participate in a decision in this appeal; a transcript of that hearing is associated with the Veteran's record.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a February 2016 letter, the Veteran was notified of his options and given 30 days to respond or the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond.  Therefore, the Board will consider his case on the evidence of record.  In an interim November 2015 rating decision the RO increased the rating for retroperitoneal fibrosis to 30 percent, effective September 4, 2013.  Because the Veteran was not awarded the full benefit sought in this case, the increased rating claim for retroperitoneal fibrosis remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has jurisdiction over the claim of entitlement to a TDIU on appeal in order to comport with the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009).

The issue of entitlement to an effective date earlier than September 4, 2013, for the 30 percent rating for retroperitoneal fibrosis (claimed as mass in abdomen secondary to hepatitis associated with liver damage and mononucleosis) is remanded to the Agency of Original Jurisdiction (AOJ).

The matter of a TDIU rating on an extraschedular basis is remanded to the AOJ for referral to the Director of Compensation.


FINDINGS OF FACT

1.  Prior to September 4, 2013, the evidence of record shows that the Veteran's service-connected retroperitoneal fibrosis manifested with symptoms of, or analogous to, frequent episodes of bowel disturbance and abdominal distress; however, diarrhea (or alternating diarrhea and constipation) with more or less constant abdominal distress was not shown.

2.  From September 4, 2013, the Veteran's service-connected retroperitoneal fibrosis manifested with symptoms of, or analogous to, diarrhea (or alternating diarrhea and constipation) with more or less constant abdominal distress.

3.  The Veteran's service-connected retroperitoneal fibrosis prevents him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to September 4, 2013, the criteria for a rating of 10 percent (but not higher) are met for the Veteran's retroperitoneal fibrosis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes (Codes) 7344 - 7319 (2015).

2.  Since September 4, 2013, the criteria for a rating in excess of 30 percent are not met, for the Veteran's retroperitoneal fibrosis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Codes 7344 - 7319 (2015).

3.  The criteria for a referral for a TDIU rating on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by February 2009 and April 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the Veteran's Claims Assistance Act of 2000 (VCAA) includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The record contains VA and private treatment records.  The Veteran was afforded VA examinations in August 2009 and September 2013.  The medical examination reports are factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In an April 2013 Board remand, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain all outstanding VA and private treatment records for the Veteran's retroperitoneal fibrosis and schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected retroperitoneal fibrosis.  The Board finds there has been substantial compliance with the April 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A videoconference hearing was held in January 2012, at which the VLJ who conducted the hearing notified the veteran of the elements necessary to substantiate the claim, and sought to identify further development required to substantiate the claim. See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must explain the issues and suggest the submission of potentially overlooked evidence). After the hearing, the claim was remanded to obtain additional treatment records and to afford the Veteran a VA examination.

Accordingly, the Board concludes that VA's duty to assist has been satisfied.


Legal Criteria

In deciding these claims, the Board has reviewed all of the evidence in the record and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss every piece of evidence in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board provide reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, both lay and medical, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Unlisted condition will be rated under the Code for a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Retroperitoneal Fibrosis

The Veteran's retroperitoneal fibrosis is rated 0 percent prior to September 4, 2013 and 30 percent from September 4, 2013 under Codes 7344 (benign neoplasms) - 7319 (irritable colon syndrome).  See 38 C.F.R. § 4.114.  The use of code 7344 proceeded by the hyphen, indicates benign neoplasms, exclusive of skin growths: to be rated under an appropriate diagnostic code, depending on the predominant disability or the specific residuals after treatment.  Here Code 7319 for irritable colon syndrome is the analogous disability under which the Veteran's condition is actually rated.

Under Code 7319, a 0 percent rating is warranted when the disability is "mild," which is described as "disturbances of bowel function with occasional episodes of abdominal distress." A 10 percent rating is warranted when the disability is "moderate,", which is described as "frequent episodes of bowel disturbance with abdominal distress." The maximum 30% rating is warranted when the disability is "severe," which is described as "diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress."  38 C.F.R. § 4 114, Code 7319.  

Factual Background

During service, the Veteran was hospitalized for 18 days for infectious mononucleosis with hepatic involvement.  His symptoms were fatigue, nausea, fever and abdominal cramps.  

After service, in August 2005, he was examined by a private physician who diagnosed mesenteric fibrosis and inflammation with no evidence of malignancy; and chronic constipation which began shortly following an intense Epstein-Barr (EB) virus infection with severe hepatitis requiring hospitalization approximately 20-plus years previously that could have produced peritoneal irritation and could account for the fibrosis and chronic inflammatory changes in the mesentery.  

Prior to September 4, 2013

On examination in March 2006 by a private physician, the Veteran denied nausea, vomiting, black stools, frequency, burning or incontinence.  Examination of the abdomen demonstrated increased bowel sounds.  The impressions were mesenteric fibrosis and inflammation with no evidence of malignancy and chronic constipation, secondary to inflammation and intense persisting EB virus.  A March 2006 computed tomography (CT) of the abdomen showed an area of abnormal infiltrative-type density within the mesenteric fat centrally, near the root of the mesentery.  This was nonspecific in appearance.  Possible etiologies included sequelae of pancreatitis (although no specific features of pancreatitis were seen within the pancreatic parenchyma).  There was no evidence of mesenteric venous obstruction or inflammatory bowel disease.  No other specific abnormalities were shown.  

In April 2006 the Veteran had a follow-up visit with a private physician regarding enlarged lymph nodes in his abdomen.  The impression was retroperitoneal mesenteric fibrosis and inflammation.  Recent computed axial tomography (CAT) scan of the abdomen and pelvis showed areas of inflammation with no evidence of pancreatic disease, lymphadenopathy, mesenteric venous obstruction or inflammatory bowel disease.  A December 2006 CT of the abdomen showed there were no mesenteric or retroperitoneal cysts.  A June 2007 private treatment report noted the Veteran had diffuse fibrosis of the mesentery with lymphadenopathy.  All biopsies showed fibrosis and inflammation.  The medical providers concluded that this was due to severe EB virus that the Veteran had in the past and noted that he still maintained relatively high titers.  This was opined to be probably responsible for the fibrosis because the Veteran had severe abdominal pain and because pancreatitis is part of the acute process.  The Veteran was asymptomatic at that time and CAT scan showed no change.  The diagnosis was mesenteric fibrosis with inflammation.

The Veteran had another follow-up visit on January 2008, which showed he had diffuse fibrosis of the mesentery with lymphadenopathy, confirmed by biopsy, which was secondary to severe EB virus infection in the past.  He continued to have very high titers at the time of the examiner, as well as abdominal pain and pancreatitis, so the examiner concluded that fibrosis was secondary to the persisting EB infection.  

In August 2009 the Veteran underwent a VA compensation examination for his service-connected retroperitoneal mesenteric fibrosis due to the in-service EB virus infection.  The Veteran reported that, during service, he had infectious mononucleosis with abdominal pain and exacerbation with pancreatitis.  A recent CT scan revealed mesenteric fibrosis.  He further reported that he had no significant changes in weight gain or loss.  He had slight nausea at times and generalized fatigue.  There was no vomiting, constipation, diarrhea, fistula, abdominal pain or cramps.  He did not have ulcerative colitis.  He was not receiving any treatment for retroperitoneal mesenteric fibrosis.  The Veteran had not had any recent hospitalization or surgery.  There was no history of neoplasm.  On physical examination he was well-nourished and not debilitated.   He did not have abdominal pain at the time of the examination.  He did not have fistula, an abdominal mass, or clinical anemia.  There was no ostomy present.  The diagnosis was retroperitoneal fibrosis.  The examiner opined that the symptoms did not have any effect on occupational functioning or the activities of daily living.  The examiner noted that the Veteran had infectious mononucleosis and pancreatitis during service and opined that inflammatory changes can lead to fibrosis and, therefore, it was more likely than not that retroperitoneal mesenteric fibrosis (seen on CAT scan as an infiltrative density in the mesenteric fat) was related to the in-service infectious mononucleosis.

At the January 2012 hearing, the Veteran testified that, when his service-connected retroperitoneal fibrosis flared up, he experienced bloating to the extent that he could not leave his house because he could not wear clothes or had to wear extremely loose clothing.  He indicated that the flare-ups may last from 24 hours to 5 days.   He reported that he was receiving treatment through private doctors and some treatment from a VA Medical Center.  He purchased over-the-counter medications for his disability.  He did not wear any adult diapers but he did report occasional bowel incontinence during flare-ups. The Veteran indicated that for the past two years he had been working part time as an independent insurance salesman because that allowed him to work only on the days he was able to. He reported losing two well-paying jobs in the past ten years because he cannot predict when his service-connected disability will flare up and prevent him from leaving the house. He stated: "[I]t has affected my ability absolutely to hold down the type of job that I would normally hold down because I have a graduate degree in electrical engineering and [i]t's somewhat difficult to do that in this industry . . . where you do an 8-hour job . . . I mean this can hit me at any time When it does you know I can't get out of the house essentially is what it boils down to." 

From September 4, 2013

In September 2013 the Veteran underwent a VA compensation examination for intestinal conditions.  He reported that he developed mononucleosis in service and was hospitalized for about a month around 1969.  His condition was complicated by acute hepatitis and "scar tissue."  The hepatitis resolved and there was no chronic liver disease.  However, he was left with residual symptoms from the scar tissue which was later diagnosed as retroperitoneal mesenteric fibrosis.  Several years after service he began having severe constipation (lasting weeks), back pain with bloating, and abdominal pain.  He was diagnosed by CT scan around 2005.  He was found to have retroperitoneal fibrosis and his gastrointestinal doctors  stated that it was the likely cause of his bloating and gas with abdominal pain, gastroesophageal reflux disease (GERD) and constipation.  He was treated with Miralax at high doses.  That medication helped with the constipation but caused episodic severe gas and bloating that was so painful he could not put on clothing, go to work or leave the house.  Initially the severe symptoms were occurring about 12 times per week.  He had been forced to quit his full-time job as an engineer due to these symptoms.  The Veteran reported that, recently, his symptoms had not been as severe.  He had severe abdominal pain, bloating and gas, and flare-ups about 3 to 4 times per month that last one or two days.  He worked part-time (18 to 20 hours per week) as an insurance salesman because he could choose his own hours.  When he had an abdominal flare-up, he could not work.  He estimated he missed work about 8 to 10 days of work per month.

The examiner confirmed the diagnosis of mesenteric fibrosis with chronic constipation.  The Veteran had a history of infectious mononucleosis with hepatic involvement in service in June 1970.  In addition to flare-ups he had constipation alternating with diarrhea weekly.  The Veteran reported back pain that could be severe when he had constipation.  Miralax was somewhat helpful in controlling the constipation.  The Veteran reported frequent episodes of bowel disturbance with abdominal distress and GERD symptoms that were totally controlled with medication.  He denied anorexia, nausea, vomiting, anemia, weight loss, and gastrointestinal bleeding.  No surgery was required.  He was followed by gastrointestinal and oncology clinics, and had frequent CT scans and colonoscopies.  The mesenteric fibrosis had been stable over the past several years.  

Further examination revealed no weight loss or malnutrition attributable to an intestinal disability.  He did not have a benign or malignant neoplasm or metastases related to retroperitoneal mesenteric fibrosis.  He had a normal abdominal examination; his abdomen was nontender, soft, with positive bowel sounds and no masses or hepatosplenomegaly was noted.  His laboratory test results were normal.  There were no other significant diagnostic test findings or results.  The diagnosis was retroperitoneal mesenteric fibrosis.  The examiner noted that the Veteran could not work full-time due to the frequent 1-2 day-long flare-ups of abdominal pain, bloating and gas that occured 3 to 4 times per month, requiring him to miss work.  He estimated not being able to work about 8 to 10 days per month.  

In October 2014 the Veteran was seen by a private physician with symptoms of rectal bleeding.  He reported that he had developed significant rectal bleeding two weeks prior.  He believed it was caused by hemorrhoids, but he was unsure.  The bleeding had stopped.  He had a history of colon polyps.  His appetite was good.  His weight was steady.  He denied nausea or vomiting, heartburn and dysphagia.  He denied abdominal pain.  While on Miralax, he typically passed two to four bowel movements per day.  

A January 2015 private treatment report noted the Veteran has a history of mesenteric sarcoidosis secondary to a viral infection with recurrent infections in the past.  His immunoglobulin G (igG) levels were normal when tested during the previous year.  

Analysis

Prior to September 4, 2013

After carefully considering the lay and medical evidence for the period from November 20, 2008 (the effective date of the grant of service connection) to September 4, 2013, the Board concludes that a 10% rating is warranted for this period.  Although the Veteran was not experiencing abdominal pain and other symptoms during the August 2009 examination itself, the January 2008 examination indicates that such symptoms were present on an ongoing basis several months before the period on appeal, which provides probative evidence as to the Veteran's ongoing disability picture during the period under consideration. See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Furthermore, the Veteran testified in January 2012 that he had lost well-paying jobs during the past ten  years because of the severity of his symptoms, which included bloating, occasional bowel incontinence, and abdominal distress that occurred during unpredictable flare-ups. Accordingly, the evidence indicates that, prior to September 4, 2013, the disability manifested with symptoms of, or analogous to, "disturbances of bowel function with occasional episodes of abdominal distress." See 38 C.F.R. § 4 114, Code 7319.

However, the Board finds that, for this period, the evidence does not  indicate that the disability manifested with symptoms of, or analogous to, "diarrhea, or alternating diarrhea and constipation" as well as "more or less constant abdominal distress." At the January 2012 hearing, the Veteran reported that he did not wear adult diapers and described the episodes of occasional bowel incontinence as "not . . . routine." He reported that he had a part-time job and was able to work when he was not having a flare up, which is probative evidence indicating that his symptoms of abdominal distress were not "more or less constant" during this period.

As a result, the Board finds the Veteran's overall disability picture for the period prior to September 4, 2013, indicates moderate symptoms that are contemplated by a 10 percent rating pursuant to Code 7319.  38 C.F.R. § 4.114. 

From September 4, 2013

After carefully considering the evidence of record in light of the applicable rating criteria, the Board determines that a rating in excess of 30 percent is not warranted for retroperitoneal fibrosis, from September 4, 2013, the date of the Veteran's VA examination that shows an increase in the severity of the Veteran's service-connected retroperitoneal fibrosis disability under Code 7319.  The lay and medical evidence from this period demonstrates that the Veteran's retroperitoneal fibrosis manifested, at most, by symptoms of, or analogous to, alternating diarrhea and constipation with more or less constant abdominal distress, consistent with the assigned 30 percent rating.

In this regard, the Board notes that the 30 percent is the maximum rating assignable under this Code.  The Board has considered whether the Veteran's service-connected retroperitoneal fibrosis may be rated under other analogous Codes pertaining to the digestive system, to provide him with the most beneficial rating.  However, other potential Codes are either not sufficiently analogous to the Veteran's disability or do not offer a higher disability rating based on the symptomatology exhibited by the Veteran's retroperitoneal fibrosis.  See 38 C.F.R. § 4.114, Codes 7301, 7307-7311, 7321-7327, 7344, 7346 and 7347.  As there is no basis for assigning a higher schedular rating under any pertinent Code or elevating a rating to the next higher evaluation due to the overall disability picture, an increased rating must be denied.

The Board notes that the Veteran's statements are competent evidence of his observable symptoms and finds that his reports of symptoms are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Caluza, 7 Vet. App. at 506.  However, the reported symptoms do not meet the criteria for a rating in excess of 30 percent, even when considering that the rating is by analogy.  Thus, the Board finds that an increased rating is not warranted for the period from September 4, 2013.   

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, in exceptional cases where the Rating Schedule is inadequate to describe the impairment caused by the Veteran's symptoms, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the frequency, severity, and type of symptoms of the Veteran's disability, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (explaining that extraschedular referral under § 3.321(b)(1) is applicable when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]").

In this case, the Board finds that during the periods on appeal, the Veteran's disability picture was not so unusual or exceptional in nature as to render inadequate the schedular ratings assigned herein.  The Veteran's service-connected retroperitoneal fibrosis disability is evaluated as a digestive system disorder pursuant to 38 C.F.R. § 4.114, Codes 7344-7319, and the Board finds that these criteria specifically contemplate the level of occupational and social impairment caused by the disability.  Prior to September 4, 2013, the evidence of record shows that the Veteran's service-connected retroperitoneal fibrosis disability caused mild symptoms.  The evidence of record shows that from September 4, 2013, the Veteran's service-connected retroperitoneal fibrosis disability caused severe symptoms.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned herein.  Therefore, the schedular evaluations are adequate and no referral for extraschedular consideration is required.

The evidence shows no distinct periods of time during the appeal period, other than the staged ratings assigned, when the Veteran's service-connected retroperitoneal fibrosis varied to such an extent that a rating greater or less than the ratings discussed above would be warranted.  See Fenderson, 12 Vet. App. at 126.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, because the preponderance of the evidence is against the Veteran's claim for disability ratings in excess of that assigned for the period since September 4, 2013, the doctrine is not for application.  

TDIU

Service connection is in effect for retroperitoneal fibrosis, rated as 30 percent disabling; and for tinnitus, rated as 10 percent disabling; for a combined rating of 40 percent.  Accordingly, the Veteran does not currently meet the minimum schedular threshold to be awarded TDIU on a schedular basis. See 38 C.F.R. § 4.16(a). However, TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards in 38 C.F.R. § 4.16(a) but is nonetheless unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).  If the evidence raises this issue, the RO or Board must refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Substantially gainful occupation is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Substantially gainful employment is work that is more than marginal and that permits the individual to earn a "living wage."  Id. ; see 38 C.F.R. § 4.16(a) (defining marginal employment as earned annual income below the Census Bureau-established poverty threshold).  When a claimant's earned annual income exceeds the poverty threshold, such employment may still be defined as marginal, on a facts-found basis, when such employment is in a "protected environment such as a family business or sheltered workshop."  Id.  

In making this determination, consideration must be given to factors such as the Veteran's level of education, special training, and previous work experience (but not to age or impairment caused by non-service-connected disabilities).  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Board finds that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b), to consider whether an award of extraschedular TDIU is warranted.

As to the Veteran's educational background and work experience, a May 2013 VA Form 21-8940 [Veteran's Application For Increased Compensation Based on Unemployability] reports that he completed 4 years of college.  At the time, he was only able to work for 20 hours per week as an independent insurance agent. Apparently, he worked in this capacity from May 2011 to the present.  He reported that his highest gross earnings per month were $1,500.00.  He indicated that his total earned income for the past 12 months was $14,000.00.  

As to the Veteran's symptoms and their effect on his employability, he provided competent and credible testimony at the 2012 hearing that, when his service-connected retroperitoneal fibrosis flares up, he experiences bloating and other digestive symptoms, including occasional bowel incontinence, to the extent that he can not leave his house.  He reported losing two well-paying jobs in the past ten years because he cannot predict when his service-connected disability will flare up, and indicated that the industry in which he formerly worked requires that "you do an 8-hour job" and that his symptoms "can hit [him] at any time."

On September 2013 VA examination, the examiner noted that the Veteran could not work full-time due to the frequent and unpredictable flare-ups of abdominal pain, bloating and gas that occurred 3 to 4 times per month and lasted 1 to 2 days, requiring him to miss work.  The Veteran estimated not being able to work about 8 to 10 days per month (which the Board notes is approximately 50 percent of work days per month).

In short, the evidence clearly indicates that, despite his college education as an engineer, the Veteran's service-connected disability makes it impossible for him to commit to working a regular schedule, which his competent and credible testimony indicates is required for the jobs he is qualified for.  In addition, his service-connected disability has forced him to work "independently" (apparently indicating what is essentially self-employment) selling insurance on a part-time basis.

The Board notes that the fact the Veteran's service connected disability requires him to work in a position with a reduced and unpredictable schedule in what appears to be, essentially, self-employment, raises the issue of whether such employment is in a "protected environment such as a family business or sheltered workshop" under 38 C.F.R. § 4.16(a).  In this regard, the Board notes that (1) nothing in the regulation indicates that a "protected environment" must be established by someone other than the Veteran, (2) nothing in the regulation indicates that a "family business" precludes self-employment or defines "family" as a group larger than one, and (3) the regulation's use of the phrase "such as" indicates that the items following the phrase are not the only examples for consideration.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) ( "The use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

Accordingly, the Board finds that referral for extraschedular TDIU is warranted. See 38 C.F.R. § 4.16(b).


ORDER

Entitlement to an initial rating of 10 percent, but not higher, prior to September 4, 2013, for retroperitoneal fibrosis is granted.

Entitlement to a rating in excess of 30 percent from September 4, 2013, for retroperitoneal fibrosis is denied.
REMAND

In response to the November 2015 rating decision awarding a 30 percent rating for the Veteran's retroperitoneal fibrosis effective as of September 4, 2013, the Veteran filed a timely Notice of Disagreement (NOD) in December 2015 with that effective date.  When an NOD has been filed with regard to an issue, but a statement of the case (SOC) has not been furnished regarding that issue, as in this case, the appropriate disposition is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the following matters are REMANDED for the following action:

1. The AOJ should provide the Veteran an SOC concerning the issue of whether he is entitled to an effective date earlier than September 4, 2013, for the award of a 30 percent rating for his retroperitoneal fibrosis.  The AOJ should reiterate that he must file a timely and adequate Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b), etc.  Only if he does should this claim be returned to the Board for further appellate consideration.

2. The AOJ must refer the matter of entitlement to a TDIU rating on an extraschedular basis to the Director, Compensation Service for a determination as to whether the Veteran is entitled to assignment of a TDIU rating under the provisions of 38 C.F.R. § 4.16(b).  (The Board notes that facts of this matter appear to raise the issue of whether such employment is in a "protected environment such as a family business or sheltered workshop" under 38 C.F.R. § 4.16(a), as discussed above.)  Thereafter, if the benefit sought on appeal remains denied, the AOJ should readjudicate the matter, and returned the case to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


